DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 6, 8, and 11-12 are amended.  New claims 19-22 are added.   Claims 3-5 are cancelled.  Claims 1-2, and 6-22 are pending in the instant application.  Claims 13-19 remain withdrawn.   Claims 1-2, 6-12, and 20-22 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Seth Barney on 09/02/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(d)
 
Applicant’s argument over rejected claim 9 is persuasive.  The rejection of claim 9 is hereby withdrawn.
Applicant’s amendment to claims 11-12 overcomes the rejection.  The rejection of claims 11-12 is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, but not sufficient to overcome the rejection.  
In terms of Applicant’s argument that Ren does not disclose or suggest at all that the carrier included in the DNA complex is an aggregate of primary particles, Ren discloses a single-stranded DNA bonded amino-functionalized mesoporous silica nanoparticles (ssDNA3-MSN), wherein the amino-functionalized mesoporous silica nanoparticles as primary particles.  Because the amino-functionalized mesoporous silica nanoparticles has a positive charged surface from protonated amino modification, and the single-strand DNA3 negatively charged, a complex of DNA bonded amino-functionalized mesoporous silica nanoparticles (ssDNA3-MSN) comprises an aggregate of positively charged primary particles of amino-functionalized mesoporous silica nanoparticles with negatively charged DNA3 though self-assembly positive-negative charge interaction according to the description of Figs. 1-3 of Insua et al.,  European Polymer Journal, (2016), v.81, p198-215.  Ren discloses or suggest the carrier included in the DNA complex is an aggregate of primary particles.  Therefore, the `990 patent, Ren et al., and Insua et al. considered as a whole would have rendered Applicant’s application obvious.  The rejection is maintained.
  
Non-status double patenting rejection
 
Applicant’s amendment and argument are sufficient to overcome the rejection further in view of the amended claim 1 on 06/29/2022.  The ODP rejection is hereby withdrawn.


The following rejections are necessitated by the amendment on 09/02/2022:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6-12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,691,990 (“the `990 patent”) to Zhang et al. in view of Ren et al., Analytical Chemistry, (2014), 86, 7494-7499, and Insua et al., European Polymer Journal, (2016), v.81, p198-215.

Applicant’s claim 1 is drawn to a DNA complex comprising: a carrier; and DNA immobilized on the carrier, wherein 80% or more by mass of the DNA is single-stranded DNA,
the DNA has an average molecular weight of 500,000 or less, the carrier contains an inorganic material, the DNA complex has an average particle size of 10 μm or more, and the DNA content is more than 15% by mass and 50% or less by mass of the DNA complex and the carrier is an aggregate of primary particles.
Applicant’s claim 22 is drawn to a DNA complex comprising: a carrier; and DNA immobilized on the carrier, wherein 80% or more by mass of the DNA is single-stranded DNA, the DNA has an average molecular weight of 500,000 or less, the carrier contains an inorganic material, the DNA complex has an average particle size of 10 um or more and 500 um or less, the DNA content is more than 15% by mass and 50% or less by mass of the DNA complex. 

Determination of the scope and content of the prior art (MPEP §2141.01)
The `990 patent discloses DNA-carrier complex suitable for removing dioxin and dioxin-like substances from leachate and ground water from polluted soils or garbage, washing effluent (see Abstract).  The `990 patent discloses that the DNA molecule is immobilized on the surface or in the pore of the carrier to form the DNA complex, wherein it is preferred to use a porous material as the carrier in light of the efficiency of the immobilization and the stability of the immobilized DNA molecule.  The `990 patent teaches the use of a porous oxide material is preferred from the viewpoint of stability, where the porous oxide material comprises inorganic material of silica (silicon dioxide), or various metal oxide materials, for example, aluminum oxide, titanium oxide, iron oxide, zirconium oxide, tin oxide and tantalum oxide, which are generally used as materials for carriers employed in the immobilization of DNA molecules, can be employed. A porous material composed of a mixture of silica and a metal oxide can also be used. When a mixture of silica and a metal oxide is used as a material composing the porous carrier, the content of the metal oxide in the mixture is preferably selected in the range from 0 to 50% by mass (column 9, lns. 4-18).   The `990 patent teaches the complex was pulverized and fractionated to obtain particles with a particle size between 1 mm (1,000 μm) and 4 mm (4,000 μm) using a sieve (Examples 1, 6-7, and comparative Examples 1-3).   The `990 patent teaches the structure where the content of double stranded DNA is 3% by mass or more of the whole DNA (col. 8, ln. 37-38)(i.e. where the single stranded DNA is present in a mount of 97% or less), and molecular weight of the DNA molecular is preferably in the range from 20,000 to 50,000,000 (col. 8, ln. 19-20).

Ren et al. discloses a single-stranded DNA bonded mesoporous silica nanoparticle (ssDNA-MSN), and a method for preparing the ssDNA-MSN thereof.  Specifically, mesoporous silica nanoparticle (MSN) was prepared by polymerizing TEOS in the presence of a template of quaternary ammonium surfactant (CTABr) and NaOH (2.00 M) at 95 °C for 3 h; drying the resulting precipitate, and calcinated at 550 °C for 5 h to remove the template phrase.  The resulting calcinated MS nanoparticles and 0.5 mL of (3-Aminopropyl)triethoxysilane (APTES) was suspended in anhydrous ethanol to prepare amino-functionalized silica nanoparticles, which was impregnated with dye MB to make the MB-loaded-MSN. The resulting MB-loaded-MSN was further treated with 0.04 mM DNA3 to make ssDNA3-MSN (see p.7496, left column, paragraphs 2-4).   Ren et al. further discloses that the DNA3 sequence is 
    PNG
    media_image1.png
    55
    581
    media_image1.png
    Greyscale
 (see p.7495, right column), and the amount of DNA3 attached on MSN was determined to be 0.0362 mmol per gram of MS nanoparticles (see p.7497, left column, paragraph 2).   The molecular weight of the DNA3 is 6415.53 g/mol according to NEBioCalculator® of New England BioLabs Inc. (05/27/2022), which reads on the DNA has an average molecular weight of 500,000 or less of Applicant’s claim 1.  The weight of DNA3 attached on MSN corresponding to 0.0362 mmol per gram of MS nanoparticles is 232 mg/g, or 23.2% of the DNA complex, which reads on the DNA content of more than 15% by mass and 50% or less by mass of DNA complex of Applicant’s claim 1.    The carrier contains an inorganic material of silica nanoparticle.  The ssDNA3-MSN is used as a DNA biogate for sensitive electrochemical immunoassay through proximity hybridization (see Abstract at p.9494).   Ren et al. further discloses using nanoparticle aggregation in immunoassay (2nd paragraph, left column at p. 7494).


Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 1 and the `990 patent is that the prior art does not teach the carrier is an aggregate of primary particles.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, Applicant’s claim 1 would have been obvious over the `990 patent because the difference is further taught and/or suggested by Ren et al. and Insua et al.   Ren discloses a single-stranded DNA bonded amino-functionalized mesoporous silica nanoparticles (ssDNA3-MSN), wherein the amino-functionalized mesoporous silica nanoparticles as primary particles.  Because the amino-functionalized mesoporous silica nanoparticles has a positive charged surface from protonated amino modification, and the single-strand DNA3 negatively charged, a complex of DNA bonded amino-functionalized mesoporous silica nanoparticles (ssDNA3-MSN) comprises an aggregate of positively charged primary particles of amino-functionalized mesoporous silica nanoparticles with negatively charged DNA3 though self-assembly positive-negative charge interaction according to the description of Figs. 1-3 of Insua et al.,  European Polymer Journal, (2016), v.81, p198-215.

In terms of claim 2 wherein the carrier contains activated carbon, the `990 patent teaches activation carbon exhibiting high ability to adsorb various substances present in the dioxin and dioxin-like substances (col. 2, lns. 16-19).  

In terms of claim 6 wherein the primary particles have an average particle size in the range of 1 to 25 nm, Ren et al. discloses the carrier is mesoporous silica nanoparticle (MSN), and a method of making MSN thereof, which would have rendered the average particle size in the range of 1 to 25 nm obvious.  

In terms of claim 7 wherein the carrier contains silica, both the `990 patent and Ren et al. teach the carrier contains silica.

In terms of claim 8 wherein the primary particles are cross-linked through a bond including a siloxane bond, Ren et al. teaches the primary particles are cross-linked through a bond including a siloxane bond, see p.7496, left column, paragraph 2.

In terms of claims 9-10 wherein the DNA complex has an average particle size of 10 um or more; or the DNA complex has an average particle size of 2000 um or less, respectively, Ren et al. teaches the carrier formed by nanoparticle aggregation, and the `990 patent teaches the complex was pulverized and fractionated to obtain particles with a particle size between 1 mm (1,000 μm) and 4 mm (4,000 μm) using a sieve. 

In terms of claims 11-12 wherein the DNA content ranges from 1% to 50% by mass of the DNA complex; or is more than 15% by mass and 50% or less by mass of the DNA complex, respectively, Ren et al. teaches the weight of DNA3 attached on MSN corresponding to 0.0362 mmol per gram of MS nanoparticles is 232 mg/g, or 23.2% of the DNA complex.

In terms of claim 19 wherein the DNA complex has an average particle size of 2000 um or less, Ren et al. teaches the carrier formed by nanoparticle aggregation, and the `990 patent teaches the complex was pulverized and fractionated to obtain particles with a particle size between 1 mm (1,000 μm) and 4 mm (4,000 μm) using a sieve. 

In terms of claims 20-22 wherein the DNA complex has an average particle size of 500 um or less, it would be obvious variation through routine optimization for removing dioxin and dioxin-like substances from waste water because dioxin and dioxin-like substances can be absorbed by various size of DNA complex has an average particle size of 500 um or less.    


Conclusions
Claims 1-2, 6-12, and 20-22 are rejected.
Claims 13-19 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731